Citation Nr: 0020127	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) secondary to service-connected residuals of 
total abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from November 1969 to May 
1972 and from October 1980 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for PTSD.

This matter was remanded by the Board in October 1997 for 
further development, to include an opportunity for the 
veteran to provide complete treatment records, stressor 
statement, and to schedule a VA psychiatric examination.  The 
Board is satisfied that those Remand directives have been 
accomplished.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD cannot be dissociated from her 
service-connected residuals of a total abdominal 
hysterectomy.  


CONCLUSION OF LAW

PTSD is proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Noted in the veteran's service medical records are records 
dated in April and May 1982 related to treatment for an 
adjustment disorder and anxiety surrounding her impending 
surgery.  Service medical records reveal that she underwent a 
hysterectomy in February 1983.

In December 1993, the veteran claimed entitlement to service 
connection for PTSD related to her service-connected 
residuals of an abdominal hysterectomy.  

A private medical opinion dated in November 1993 disclosed 
that the veteran met the criteria for a diagnosis of PTSD.  
The clinician noted the veteran's account of a traumatic 
encounter with the anesthesiologist during the inservice 
hysterectomy.  The clinician attributed the veteran's 
symptoms of nightmares and distressing dreams in which she is 
victimized by males, marked decrease in interests, restricted 
range of affect, distressing recollections, hypervigilance, 
and irritability to a diagnosis of PTSD.  In a statement 
dated in March 1995, the same clinician indicated that the 
veteran had undergone treatment from February 1993 through 
April 1994 for PTSD, the origin of which was the traumatic 
surgical experience during service.  The clinician reported 
ongoing symptomatology associated with PTSD, such as 
recurring nightmares, diminished interest in activities, 
restricted range of affect, severe sense of foreshortened 
future, hypervigilance, and irritability.  

VA outpatient records extending from October 1995 to March 
1996 reveal treatment for depression related to trauma 
associated with her inservice hysterectomy.  In a December 
1995 record, the examiner noted symptoms of hypervigilance, 
anxiety and fear surrounding her personal safety.  The 
examiner diagnosed PTSD specific to the veteran's inservice 
event.

In November 1995, the veteran underwent a telephonic hearing, 
at which time she testified that she had difficulty sleeping, 
was fatigued and tired easily, and had nightmares and 
distressing threatening dreams.  Transcript (T.) at 2.  She 
attributed her symptoms to an event in service when she had a 
hysterectomy and encountered a negative situation with the 
anesthesiologist.  (T.) at 4.  She stated that both in the 
pre-surgery interview and during the surgical procedure, she 
experienced a frightening encounter that made her feel 
threatened for her life.  (T.) at 5.  

During the March 1998 VA PTSD examination, the examiner 
diagnosed the veteran with PTSD as well as mixed personality 
disorder.  Further, the examiner noted that the veteran was 
fearful of contact with authority figures that may be 
threatening, and stated that she was preoccupied with her 
safety.  She displayed symptoms of distrust and betrayal and 
was preoccupied with fear.  The examiner also remarked that 
the stressors upon which the PTSD diagnosis was based were 
primarily her early childhood experiences, but that "without 
a doubt her experience with the anesthesiologist in some ways 
amplified her early experiences."  Moreover, the examiner 
noted that it was within reason to assume that the betrayal 
by the veteran's father would create difficulties during 
vulnerable periods, such as her surgery and the negative 
experience with the anesthesiologist.  

II. Pertinent Law and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  38 
U.S.C.A. § 1110.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R § 3.310(a).  Like all claims, a 
claim for secondary service connection must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); Buckley v. West, 12 Vet. App. 76, 84 
(1998).  With regard to a claim for secondary service 
connection, a claimant must provide competent evidence that 
the secondary condition was caused by the service-connected 
condition.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. 
West, 12 Vet. App. 383 (1999).

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom.  Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant. Morton v. West, 13 Vet. App. 94 (1999). 


III.	Analysis

At the outset, the Board notes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that she has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

This veteran contends that during her hysterectomy in 
service, she had a threatening experience with the 
anesthesiologist, to the effect that she feared for her 
safety.  This experience was recalled many years later during 
therapy and has henceforth created great anxiety, depression, 
and fears.  Following a thorough review of the evidence of 
record, the Board concludes that service connection for PTSD, 
claimed as secondary to service-connected residuals of total 
abdominal hysterectomy is warranted.  Specifically, in 
addition to the veteran's contentions that a traumatizing 
event during her inservice hysterectomy was the cause of her 
PTSD, the record before the Board includes a medical opinion 
during the March 1998 PTSD examination to the effect that 
"without a doubt," the veteran's inservice surgical 
experience served to enhance the development of her PTSD.   
There is no comparably competent evidence countering that 
opinion.  Accordingly, even on the assumption that PTSD 
stemmed from a pre-service event or events, it was aggravated 
("amplified") by the hysterectomy.   Allen v. Brown, 7 Vet. 
App. 439 (1995). 

Thus, based on the veteran's current diagnosis of PTSD, the 
symptomatology associated with her psychiatric disorder, the 
opinion of the VA examiner in the March 1998 examination 
report, and a consistent historical rendition by the veteran 
of the events surrounding her inservice hysterectomy, the 
Board concludes that service connection is warranted for PTSD 
secondary to residuals of a total abdominal hysterectomy.  


ORDER

Service connection for PTSD secondary to the service-
connected total abdominal hysterectomy is granted.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

